Citation Nr: 1811796	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-28 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to toxic herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to toxic herbicide exposure and/or diabetes mellitus, type II.

3.  Entitlement to service connection for coronary artery disease, to include as due to toxic herbicide exposure.

4.  Entitlement to service connection for prostate cancer, to include as due to toxic herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1970.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of March 2011 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The issue of erectile function, to include as due to prostate cancer, and the issue of encephalitis have been raised by the record during the Veteran's September 2017 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to toxic herbicide exposure and/or diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran served approximately two weeks in the Republic of Vietnam.

2.  The Veteran's diabetes mellitus, type II, coronary artery disease, and prostate cancer are presumptively related to the Veteran's exposure to toxic herbicides in Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for diabetes mellitus, type II, to include as due to toxic herbicide exposure, have been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for establishing entitlement to service connection for coronary artery disease, to include as due to toxic herbicide exposure, have been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for establishing entitlement to service connection for prostate cancer, to include as due to toxic herbicide exposure, have been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The full award of benefits sought on appeal is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary.


Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b). 

VA regulations state that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6).  Notably, these were the key compounds found in the tactical herbicides used during that time, with "Agent Orange" being the most common.

Service connection is warranted for a veteran who has been exposed to toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for diseases such as chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, multiple myeloma, prostate cancer, soft-tissue sarcomas, early-onset peripheral neuropathy, Parkinson's disease, B-cell leukemias, respiratory cancers, and ischemic heart disease.  38 C.F.R. § 3.309(e).

The Veteran is seeking service connection for diabetes mellitus, type II, coronary artery disease, and prostate cancer.  It is his contention that these disorders are directly attributable to his exposure to toxic herbicides while serving in the Republic of Vietnam.  

Initially, the Board notes that during a September 2014 VA Agent Orange Registry Examination, the Veteran was diagnosed with the conditions of diabetes, ischemic heart disease, and prostate cancer.  Therefore, the only question remaining on appeal is whether the Veteran was exposed to toxic herbicides during his military service.  The Board finds that the Veteran served in Vietnam and service connection is warranted.

During the Vietnam era, the Veteran served in the Republic of Thailand for a foreign tour of duty from January 1967 through December 1967.  The Veteran states that during the middle of that year, he was asked to go to Da Nang in the Republic of Vietnam.  He was assigned to repair an F-105 aircraft that had sustained structural damage during wartime.  In his position as a fuel systems technician, his purpose was to install the fuel cells that carry the aircraft fuel supply.  According to his statements, he was in Vietnam approximately 2 weeks until he completed his portion of the job.

Throughout the Veteran's claims on appeal, the earliest of which he filed in June 2010, the Veteran has persistently pursued any military records that would serve to confirm his short visit to Vietnam.  The Veteran's DD-214 reflects Vietnam-era service along with almost 12 months of foreign service, but does not specify his presence in Vietnam.  The Veteran contacted the National Personnel Records Center, which provided a copy of his personnel records which fails to mention service in Vietnam.  The Veteran unsuccessfully pursued information to confirm his assertions through the Textual Archives Services Section of the National Archives and Records Administration as well as through the Archivist of the Air Force Historical Research Agency.  Additionally, VA was unable to confirm his service in Vietnam. 

Nevertheless, the Board is convinced that the Veteran truthfully described his brief visit to Vietnam to repair an aircraft.  In making this determination, the Board notes that the Veteran has persistently pursued records from various government agencies to confirm his assertions.  

The Board also places significant value on the statements by both the Veteran and his spouse, both of which provided helpful statements as well as pertinent testimony during the September 2017 Board hearing.  The Veteran has never wavered from his consistent statements describing the military mission to Vietnam and has admitted when he does not remember precise dates.  Additionally, the Veteran's spouse, who was married to the Veteran before his overseas service, recalls his weekly letters during service.  She specifically recalled his letter informing her that he was being sent to Da Nang for temporary duty as she remembered the resulting worry that she felt.  

Based on the detailed and consistent statements of both the Veteran his spouse, the Board finds that the Veteran served in the Republic of Vietnam.  As a result of his service in Vietnam, he is presumed to be exposed to toxic herbicides in service.  Given these facts and the Veteran's confirmed diagnoses, the Board finds that service connection is warranted for diabetes, ischemic heart disease, and prostate cancer.


ORDER

Service connection for diabetes mellitus, type II, to include as due to toxic herbicide exposure, is granted.

Service connection for coronary artery disease, to include as due to toxic herbicide exposure, is granted.

Service connection for prostate cancer, to include as due to toxic herbicide exposure, is granted.


REMAND

The Veteran is seeking service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to toxic herbicide exposure and/or diabetes mellitus, type II.  In a May 2010 medical record, the Veteran was diagnosed with neuropathy in his feet after he reported a 1.5 year history of what felt like electrical probes in his feet.  As a result of this Board decision, the Veteran is service-connected for diabetes mellitus, type II.  

During the pendency of this claim VA amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  See 78 Fed. Reg. 54763-54766 (Sept. 6, 2013) (replacing the terms "acute and subacute" and "transient" peripheral neuropathy with "early-onset" peripheral neuropathy; removing the requirement under the former §§ 3.307(a)(6)(ii) and 3.309(e) that "acute and subacute" peripheral neuropathy appear within weeks or months after exposure; and removing the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply).  Under the amendments, peripheral neuropathy no longer needs to be transient, but it must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides to qualify for the presumption of service connection.  Even if peripheral neuropathy does not meet the definition of "early-onset" peripheral neuropathy, a veteran can still establish service connection for such disability by showing it is directly related to service without the benefit of the presumptive provisions of 38 C.F.R. § 3.309(e).

Because there is insufficient medical evidence to decide the claim, the Veteran should be afforded VA examination to determine whether the Veteran's diagnosed neuropathy is related to his active service, to include his conceded exposure to toxic herbicides.  The examiner will also be asked to determine whether his peripheral neuropathy is related to his service-connected diabetes mellitus, type II.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from any VA facility from which the Veteran has received treatment.  If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his peripheral neuropathy.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should state specifically:

(a)  Whether it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran had early-onset peripheral neuropathy that manifest to a degree of 10 percent or more within a year after the last date on which he was exposed to an herbicide agent during service? 

Note: For the purposes of this question, the examiner can assume that the Veteran's last day of exposure to toxic herbicides was July 31, 1967.

(b)  Whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's peripheral neuropathy is etiologically related to his military service, to include his toxic herbicide exposure.

(c)  Whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's peripheral neuropathy is etiologically related to his service-connected disabilities, to include diabetes mellitus, type II.  

All opinions must be accompanied by an explanation.  If the examiner opines that the above question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim on appeal in light of all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


